Exhibit 99.1 FOR IMMEDIATE RELEASE STIFEL ANNOUNCES GLOBAL SETTLEMENT REGARDING WISCONSIN SCHOOL DISTRICT LITIGATION MATTERS ST. LOUIS, December 8, 2016 – Stifel Financial Corp. (NYSE: SF) today announced that it and its subsidiary, Stifel Nicolaus & Company, Incorporated (“Stifel Nicolaus”), have reached a settlement of two civil lawsuits that relate to the sale of collateralized debt obligations investments to five Southeastern Wisconsin school districts in 2006.These settlements resolve all pending litigation related to this subject matter.
